Citation Nr: 1007671	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
degenerative disc disease of lumbosacral spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1983 to July 1985 and from April 1998 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

An EMG study in May 2004 revealed a minimally abnormal study 
without evidence of an acute lumbosacral radiculopathy.  
Other diagnostic tests show a disc bulge and the Veteran 
complains of radiating pain into the lower extremities. 

As objective neurological abnormalities associated with 
degenerative disc disease may be rated separately and as the 
current record is insufficient to evaluate the any 
neurological symptoms, further development is needed under 
the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records since October 
2004. 

2.  Ask the Veteran to either submit or 
authorize VA to obtain private medical 
records, pertaining to treatment of 
degenerative disc disease.  




3.  Afford the Veteran a VA examination 
to determine the current level of 
impairment due to degenerative disc 
disease of the lumbosacral spine.  

The examination should include 
electromyography and a nerve conduction 
study to determine whether there are 
any current objective neurological 
abnormalities. 

The examiner is asked to describe:

a).  Range of motion in degrees of 
flexion, extension, lateral flexion, 
and rotation; 

b).  Whether there is painful motion, 
functional loss due to pain, weakened 
movement, excess fatigability, or 
incoordination to include during flare-
ups or on repetitive use.  If feasible, 
any additional loss of function should 
be expressed in terms of the degree of 
additional loss of range of motion; 
and, 

c).  Any incapacitating episodes. 

The claims folder should be made 
available to the examiner.  

4.  After the above development is 
completed, adjudicate the claim for 
increase to include a separate rating 
for any objective neurological 
abnormality, if any.  If the benefit 
sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


